DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 16 September 2022. Claims 1-20 are pending in the application. Claims 12-14 and 16-20 were previously withdrawn.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one ice holding device” in claim 1. Claim 4 defines the “at least one ice holding device” as “said ice-holding device comprises a weight held on a raised mount within said cavity” and will be treated as such for purposes of examination.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prosise et al. (US 20140352349).
Regarding claim 1, Prosise teaches a drinking vessel (figure 1A-1C) comprising a cavity (figure 1A, reference 15) and at least one ice-holding device (figure 1A, reference 31) exerting a continuous ice-holding force against ice formed (figure 1A-1C: the ice holding device 31 is held in place by a first coupler 23 coupled to a second coupler 33, which is a magnet [paragraph 4]. Thus the ice holding device exerts a continuous magnetic force), expanding at or about a bottom of said cavity, which continuous ice-holding force is in addition to force due to weight of said ice (figure 1A-1C, reference 31: when the cavity is filled with water or just over the ice holding device 31 and frozen, the ice holding device exerts a continuous ice-holding force against ice formed, expanding at or about a bottom of said cavity, which continuous ice-holding force is in addition to force due to weight of said ice: Furthermore, this limitation is an intended use recitation since the ice is not positively recited. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Prosise is capable of performing the recited function) and is in addition to any normal force(s) (figure 1A: the ice holding device includes a magnetic force which is beyond the normal forces); wherein said ice-holding device permits the escape of a liquid held within said cavity, when said drinking vessel is tipped, through an open top of said drinking vessel (figure 1B: when the glass is tipped, liquid would escape while the ice holding device stays in place via the magnetic connection); and wherein at least some of said continuous ice-holding force directly results from pressure created by said expanding at or about the bottom of said cavity (figure 3, reference 28: This limitation is inherent as described above and also intended use).
Regarding claim 2, Prosise teaches all of the claim limitations of claim 1, as shown above. Furthermore, Prosise teaches at least part of said drinking vessel is substantially transparent (figure 1B, reference 13).
Regarding claim 3, Prosise teaches all of the claim limitations of claim 1, as shown above. Furthermore, Prosise teaches at least part of said ice-holding device is substantially transparent (figure 1B, reference 31).
Regarding claim 4, Prosise teaches all of the claim limitations of claim 1, as shown above. Furthermore, Prosise teaches said ice-holding device comprises a weight (figure 1A-1C, reference 31) held on a raised mount (figure 1A and paragraph 13: the first coupler [mount] protrudes into the cavity of the container) within said cavity (figure 1A and paragraph 13).
Regarding claim 5, Prosise teaches all of the claim limitations of claim 4, as shown above. Furthermore, Prosise teaches said weight comprises a magnet or ferromagnetic material (figure 1C, reference 33).
	Regarding claim 6, Prosise teaches all of the claim limitations of claim 5, as shown above. Furthermore, Prosise teaches a housing of said drinking vessel comprises a magnet or ferromagnetic material (figure 1C, reference 23).
	Regarding claim 7, Prosise teaches all of the claim limitations of claim 6, as shown above. Furthermore, Prosise teaches a dipole of said drinking vessel opposes a dipole of said weight when held within a block of ice inserted into said drinking vessel (figure 1A and paragraph 14: Furthermore, this limitation is an intended use recitation since the ice is not positively recited. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Prosise is capable of performing the recited function).
Regarding claim 8, Prosise teaches all of the claim limitations of claim 4, as shown above. Furthermore, Prosise teaches said weight comprises a refrigerant (figure 1A, reference 31 and paragraph 17).

Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 9,895,013), in view of Kitto (US 8,613,369).
Regarding claim 1, Walter teaches a drinking vessel (figure 11: For purposes of the rejection, figure 11 will be used. However, figures 1, 3 and 4 may be referred to for showing features which are inherent to figure 11, yet shown in other figures) comprising a cavity (figure 1, reference C) and at least one ice-holding device (figure 11, reference 18) exerting a continuous ice-holding force against ice formed, expanding at or about a bottom of said cavity, in addition to force due to weight of said ice (figure 3, reference 28: Since the ice holding device is held by a fastener [screw] against the wall of the cavity, when the cavity is filled with water or just over the ice holding device 18 and frozen, the limitation is met: Furthermore, this limitation is an intended use recitation since the ice is not positively recited. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Walter is capable of performing the recited function); wherein said ice-holding device permits the escape of a liquid held within said cavity, when said drinking vessel is tipped, through an open top of said drinking vessel (figure 4, reference 30); and wherein at least some of said continuous ice-holding force directly results from pressure created by said expanding at or about the bottom of said cavity (figure 3, reference 28: This limitation is inherent as described above and also intended use).
Walter does not explicitly teach the continuous holding force being in additional to any normal forces. Walter discloses the claimed invention except that the fastener is a screw instead of a magnet (which would inherently include a magnetic force as part of the continuous holding force). Kitto shows that a magnet was an equivalent structure known in the art (column 7, lines 50-56). In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Kitto represents evidence that magnets were art-recognized equivalent structures for screws. Therefore, because these two fasteners/attachment means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the screw of Walter for a magnet. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the weight of Walter to comprise the continuous holding force being in additional to any normal forces, as disclosed by Kitto, because including the magnet would allow for a quick removal of the weight for purposes of cleaning the vessel.
Regarding claim 2, Walter, in view of Kitto, teach all of the claim limitations of claim 1, as shown above. Furthermore, Walter teaches at least part of said drinking vessel is substantially transparent (column 7, lines 13-18).
Regarding claim 3, Walter, in view of Kitto, teach all of the claim limitations of claim 1, as shown above. Furthermore, Walter teaches at least part of said ice-holding device is substantially transparent (column 7, lines 13-18).
Regarding claim 4, Walter, in view of Kitto, teach all of the claim limitations of claim 1, as shown above. Furthermore, Walter teaches said ice-holding device comprises a weight (figure 11, reference 18/20: the ice holding device is a ring 18 which is a weight) held on a raised mount (figure 11, reference 30: the fastener/projection 30 is raised above the base of the container 10’’’ and mounts the ice holding device 18/20 to the vessel) within said cavity (figure 11 and 8).
Regarding claim 5, Walter, in view of Kitto, teach all of the claim limitations of claim 4, as shown above. Furthermore, Walter teaches the weight including fastener for connecting the weight to the raised mount (figure 11, reference 30 and column 7, lines 42-43: the fastener/projection 30 is raised above the base of the container 10’’’ and mounts the ice holding device 18/20 to the vessel by way of a screw). Furthermore, modified Walter teaches the fastener being a magnet, as shown in the rejection of claim 1.
	Regarding claim 6, Walter, in view of Kitto, teach all of the claim limitations of claim 5, as shown above. Furthermore, Kitto teaches a housing of said drinking vessel comprises a magnet or ferromagnetic material (column 7, lines 8-10).
	Regarding claim 7, Walter, in view of Kitto, teach all of the claim limitations of claim 6, as shown above. Furthermore, modified Walter teaches a dipole of said drinking vessel opposes a dipole of said weight when held within a block of ice inserted into said drinking vessel (figure 8 of Kitto: when combining the magnetic teachings of Kitto, with the weight and vessel of Walter, this would be an inherent feature in order for the weight magnet and housing magnet to connect to one another).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 9,895,013), in view of Kitto (US 8,613,369), as applied to claim 4 above, and further in view of Prosise et al. (US 20140352349).
Regarding claim 8, Walter, in view of Kitto, teach all of the claim limitations of claim 4, as shown above. 
Walter, in view of Kitto, do not explicitly teach said weight comprises a refrigerant. However, Prosise does teach said weight comprises a refrigerant (figure 1A, reference 31 and paragraph 17).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the weight of Walter, in view of Kitto, to include a refrigerant, as disclosed by Prosise, because including the refrigerant allows for maintaining or regulating the temperature of the fluid within the vessel, as explained by Prosise (paragraph 17).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 9,895,013), in view of Kitto (US 8,613,369), as applied to claim 4 above, and further in view of Brewster et al. (US 20150053702).
Regarding claim 9, Walter, in view of Kitto, teach all of the claim limitations of claim 4, as shown above. 
Walter, in view of Kitto, do not explicitly teach said weight comprises a control system, comprising computer hardware and software and at least one sensor and/or actuator. However, Brewster does teach said weight comprises a control system (paragraph 66), comprising computer hardware and software (paragraph 66) and at least one sensor and/or actuator (paragraph 27).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the weight of Walter, in view of Kitto, to include said drinking vessel comprises said weight comprises a control system, comprising computer hardware and software and at least one sensor and/or actuator, as disclosed by Brewster, because including said weight comprises a control system, comprising computer hardware and software and at least one sensor and/or actuator allows for the vessel to provide information to the user, as explained by Brewster (paragraph 72).
Regarding claim 10, Walter, in view of Kitto and Brewster, teach all of the claim limitations of claim 9, as shown above. Furthermore, Brewster teaches said weight comprises a camera (paragraph 52).
Regarding claim 11, Walter, in view of Kitto and Brewster, teach all of the claim limitations of claim 9, as shown above. Furthermore, Brewster teaches said weight comprises a light display (paragraph 47).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 9,895,013), in view of Kitto (US 8,613,369), as applied to claim 1 above, and further in view of Brosius (US D724,894).
Regarding claim 15, Walter, in view of Kitto, teach all of the claim limitations of claim 1, as shown above. 
Walter, in view of Kitto, do not explicitly teach said drinking vessel comprises a water line or water line marker written on or about said drinking vessel, indicating an amount of water and/or aqueous fluid to be frozen, resulting in the application of said continuous ice-holding force. However, Brosius does teach said drinking vessel comprises a water line or water line marker written on or about said drinking vessel (figure 2) capable of indicating an amount of water and/or aqueous fluid to be frozen, resulting in the application of said continuous ice-holding force (figure 2: Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of Walter, in view of Kitto, to include said drinking vessel comprises a water line or water line marker written on or about said drinking vessel, indicating an amount of water and/or aqueous fluid to be frozen, resulting in the application of said continuous ice-holding force, as disclosed by Brosius, because including a water line or water line marker written on or about said drinking vessel allows for a user to track their daily fluid intake, as explained by Brosius (title).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Prosise et al. (US 20140352349), as applied to claim 4 above, and further in view of Brewster et al. (US 20150053702).
Regarding claim 9, Prosise teaches all of the claim limitations of claim 4, as shown above. 
Prosise does not explicitly teach said weight comprises a control system, comprising computer hardware and software and at least one sensor and/or actuator. However, Brewster does teach said weight comprises a control system (paragraph 66), comprising computer hardware and software (paragraph 66) and at least one sensor and/or actuator (paragraph 27).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the weight of Prosise, to include said drinking vessel comprises said weight comprises a control system, comprising computer hardware and software and at least one sensor and/or actuator, as disclosed by Brewster, because including said weight comprises a control system, comprising computer hardware and software and at least one sensor and/or actuator allows for the vessel to provide information to the user, as explained by Brewster (paragraph 72).
Regarding claim 10, Prosise, in view of Brewster, teach all of the claim limitations of claim 9, as shown above. Furthermore, Brewster teaches said weight comprises a camera (paragraph 52).
Regarding claim 11, Prosise, in view of Brewster, teach all of the claim limitations of claim 9, as shown above. Furthermore, Brewster teaches said weight comprises a light display (paragraph 47).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Prosise et al. (US 20140352349), as applied to claim 1 above, and further in view of Brosius (US D724,894).
Regarding claim 15, Prosise teaches all of the claim limitations of claim 1, as shown above. 
Prosise does not explicitly teach said drinking vessel comprises a water line or water line marker written on or about said drinking vessel, indicating an amount of water and/or aqueous fluid to be frozen, resulting in the application of said continuous ice-holding force. However, Brosius does teach said drinking vessel comprises a water line or water line marker written on or about said drinking vessel (figure 2) capable of indicating an amount of water and/or aqueous fluid to be frozen, resulting in the application of said continuous ice-holding force (figure 2:Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of Prosise, to include said drinking vessel comprises a water line or water line marker written on or about said drinking vessel, indicating an amount of water and/or aqueous fluid to be frozen, resulting in the application of said continuous ice-holding force, as disclosed by Brosius, because including a water line or water line marker written on or about said drinking vessel allows for a user to track their daily fluid intake, as explained by Brosius (title).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,743,690. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, USP ‘690 (claim 1) teaches all the claim limitations of claim 1.
Regarding claim 15, USP ‘690 (claim 7) teaches all the claim limitations of claim 15.

Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,743,690 in view of Walter (US 9,895,013). 
Regarding claim 2, USP ‘690 (claim 1) teaches all of the claim limitations of claim 1. 
USP ‘690 does not teach at least part of said drinking vessel is substantially transparent. However, Walter does teach at least part of said drinking vessel is substantially transparent (column 7, lines 13-18).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of USP ‘690 to be substantially transparent, as disclosed by Walter, because having the vessel be transparent allows for a user to see the fluid liquid level through the vessel.
Regarding claim 3, USP ‘690 (claim 1) teaches all of the claim limitations of claim 1. 
USP ‘690 does not teach at least part of said ice-holding device is substantially transparent. However, Walter does teach at least part of said ice-holding device is substantially transparent (column 7, lines 13-18).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of USP ‘690 to be substantially transparent, as disclosed by Walter, because having the ice holding device be transparent allows for a user to see the fluid liquid level through the device.
Regarding claim 4, USP ‘690 (claim 1) teaches all of the claim limitations of claim 1. 
USP ‘690 does not teach said ice-holding device comprises a weight held on a raised mount within said cavity. However, Walter does teach the ice-holding device comprises a weight (figure 11, reference 18/20: the ice holding device is a ring 18 which is a weight) held on a raised mount (figure 11, reference 30: the fastener/projection 30 is raised above the base of the container 10’’’ and mounts the ice holding device 18/20 to the vessel) within said cavity (figure 11 and 8).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of USP ‘690 to have said ice-holding device comprises a weight held on a raised mount within said cavity, as disclosed by Walter, because having said ice-holding device comprises a weight held on a raised mount within said cavity allows for the ice holding device to be removed for cleaning.

Claims 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,743,690 in view of Walter (US 9,895,013), as applied to claim 4 above, and further in view of Kitto (US 8,613,369).
Regarding claim 5, USP ‘690, in view of Walter, teach all of the claim limitations of claim 4, as shown above. 
Furthermore, Walter teaches the weight including fastener for connecting the weight to the raised mount (figure 11, reference 30 and column 7, lines 42-43: the fastener/projection 30 is raised above the base of the container 10’’’ and mounts the ice holding device 18/20 to the vessel by way of a screw).
USP ‘690, in view of Walter, discloses the claimed invention except that the fastener is a screw instead of a magnet. Kitto shows that a magnet was an equivalent structure known in the art (column 7, lines 50-56). In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Kitto represents evidence that magnets were art-recognized equivalent structures for screws. Therefore, because these two fasteners/attachment means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the screw of Walter for a magnet. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the weight of USP ‘690, in view of Walter, to comprise a magnet, as disclosed by Kitto, because including the magnet would allow for a quick removal of the weight for purposes of cleaning the vessel.
	Regarding claim 6, USP ‘690, in view of Walter and Kitto, teach all of the claim limitations of claim 5, as shown above. Furthermore, Kitto teaches a housing of said drinking vessel comprises a magnet or ferromagnetic material (column 7, lines 8-10).
	Regarding claim 7, USP ‘690, in view of Walter and Kitto, teach all of the claim limitations of claim 6, as shown above. Furthermore, modified USP ‘690 teaches a dipole of said drinking vessel opposes a dipole of said weight when held within a block of ice inserted into said drinking vessel (figure 8 of Kitto: when combining the magnetic teachings of Kitto, with the weight and vessel of modified USP ‘690, this would be an inherent feature in order for the weight magnet and housing magnet to connect to one another).

Claims 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,743,690 in view of Walter (US 9,895,013), as applied to claim 4 above, and further in view of Prosise et al. (US 20140352349).
Regarding claim 8, USP ‘690, in view of Walter, teach all of the claim limitations of claim 4, as shown above. 
USP ‘690, in view of Walter, do not explicitly teach said weight comprises a refrigerant. However, Prosise does teach said weight comprises a refrigerant (figure 1A, reference 31 and paragraph 17).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the weight of USP ‘690, in view of Walter, to include a refrigerant, as disclosed by Prosise, because including the refrigerant allows for maintaining or regulating the temperature of the fluid within the vessel, as explained by Prosise (paragraph 17).

Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,743,690 in view of Walter (US 9,895,013), as applied to claim 4 above, and further in view of Brewster et al. (US 20150053702).
Regarding claim 9, USP ‘690, in view of Walter, teach all of the claim limitations of claim 4, as shown above. 
USP ‘690, in view of Walter, do not explicitly teach said weight comprises a control system, comprising computer hardware and software and at least one sensor and/or actuator. However, Brewster does teach said weight comprises a control system (paragraph 66), comprising computer hardware and software (paragraph 66) and at least one sensor and/or actuator (paragraph 27).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the weight of USP ‘690, in view of Walter, to include said drinking vessel comprises said weight comprises a control system, comprising computer hardware and software and at least one sensor and/or actuator, as disclosed by Brewster, because including said weight comprises a control system, comprising computer hardware and software and at least one sensor and/or actuator allows for the vessel to provide information to the user, as explained by Brewster (paragraph 72).
Regarding claim 10, USP ‘690, in view of Walter and Brewster, teach all of the claim limitations of claim 9, as shown above. Furthermore, Brewster teaches said weight comprises a camera (paragraph 52).
Regarding claim 11, USP ‘690, in view of Walter and Brewster, teach all of the claim limitations of claim 9, as shown above. Furthermore, Brewster teaches said weight comprises a light display (paragraph 47).

Claims 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,743,690 in view of Brosius (US D724,894).
Regarding claim 15, USP ‘690 teaches all of the claim limitations of claim 1, as shown above. 
USP ‘690 does not explicitly teach said drinking vessel comprises a water line or water line marker written on or about said drinking vessel. However, Brosius does teach said drinking vessel comprises a water line or water line marker written on or about said drinking vessel (figure 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of USP ‘690 to include said drinking vessel comprises a water line or water line marker written on or about said drinking vessel, as disclosed by Brosius, because including a water line or water line marker written on or about said drinking vessel allows for a user to track their daily fluid intake, as explained by Brosius (title).

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claim 1, applicant argues that Walter does not disclose the new claim limitations of a continuous ice-holding force in which the continuous ice-holding force is in addition to force due to weight of said ice and is in addition to any normal force(s). As shown above, Prosise alone and Walter, in combination with Kitto teach these claim limitations. Therefore, the claims remain rejected. 
Regarding claim 15, the applicant argues that the new limitation of “said drinking vessel comprises a water line or water line marker written on or about said drinking vessel, indicating an amount of water and/or aqueous fluid to be frozen, resulting in the application of said continuous ice-holding force”. Examiner respectfully disagrees. As stated in the rejection above, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)). Since the prior art discloses the claim limitation, the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735